Citation Nr: 0710931	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-20 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a lumbosacral strain and post-operative residuals 
of a lumbar fusion for spondylosis and spondylolisthesis.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

3.  Entitlement to an earlier effective date prior to August 
2, 1993, for the grant of a 40 percent rating for a 
lumbosacral spine disability.  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an effective date prior to 
October 31, 1994, for the grant of a 40 percent disability 
rating for a lumbosacral spine disability.  The veteran 
subsequently initiated and perfected an appeal of this 
determination.  In a subsequent May 2004 rating decision, the 
veteran was awarded an effective date of August 2, 1993, for 
the grant of a 40 percent rating for his lumbosacral spine 
disability.  The RO found clear and unmistakable error within 
the November 1994 rating decision which initially assigned an 
effective date for the veteran's increased rating for the 
lumbosacral spine disability.  However, as the veteran 
contends an effective date back to service separation in 
March 1968 is warranted, this issue remains in appellate 
status.  

This appeal also arises from a February 2003 rating decision 
which denied the veteran's claim for a TDIU.  The veteran 
subsequently initiated and perfected an appeal of this 
determination as well.  Finally, this appeal also arises from 
a May 2004 rating decision, which denied the veteran a 
disability rating in excess of 40 percent for his disability 
of the lumbosacral spine.  This issue was also perfected for 
appeal.  In August 2005, the veteran and his representative 
testified regarding all issues on appeal before the 
undersigned Veterans Law Judge, seated at the RO.  

The issue of entitlement to an increased rating for a low 
back disability, and a TDIU, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's increased rating claim for his disability 
of the lumbosacral spine was received August 2, 1993.  

2.  The earliest effective date for the assignment of a 40 
percent disability rating for a lumbosacral strain and 
residuals of a lumbar fusion is August 2, 1993, the date of 
receipt of the veteran's claim.  


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
August 2, 1993, for the grant of a 40 percent rating for a 
disability of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.105, 3.400, 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The July 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Additionally, within the June 
2005 statement of the case, the veteran has been afforded 
notice of the laws and regulations governing the award of 
effective dates, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran seeks an effective date prior to August 2, 1993, 
for the grant of a 40 percent rating for his lumbosacral 
strain and post-operative residuals of a lumbar fusion for 
spondylosis and spondylolisthesis.  As noted in the 
introduction, an effective date of October 31, 1994, was 
originally assigned within a November 1994 rating decision 
for this increased rating.  However, that rating decision was 
found to contain clear and unmistakable error regarding the 
assignment of an effective date, and an effective date of 
August 2, 1993, was assigned by the RO within a May 2004 
rating decision.  The veteran's appeal initiates from this 
rating decision, as he asserts an earlier effective date for 
the increased rating back to his separation from service is 
warranted.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2000 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).  Regarding increased 
rating claims, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred if 
an application is received within one year from that date.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006).  

In the present case, the veteran's claim for an increased 
rating for his low back disability was received August 2, 
1993, the effective date assigned by the RO in 2004.  At the 
time his August 1993 claim was received, the veteran had a 20 
percent rating for his lumbosacral spine disability.  Review 
of the claims folder indicates he was last denied an 
increased rating for this disability within an October 1990 
rating decision, and he did not file a notice of disagreement 
regarding this determination; thus, it became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  Thereafter, the veteran 
did not submit another claim or any additional medical 
evidence until August 1993.  Review of the record does not 
disclose any prior communication from the veteran or his 
representative which could be construed as an informal claim, 
triggering a possible earlier effective date.  See 38 C.F.R. 
§§ 3.155, 3.157 (2006).  While the veteran contacted the RO 
in May 1993, at that time he only requested copies of his VA 
medical treatment records.  That written request does not 
qualify as an informal claim for an increased rating.  

As noted above, pertinent regulations allow for an effective 
date prior to August 2, 1993, if the veteran demonstrates an 
increase in disability had occurred within a year of the 
claim.  In the present case, such a demonstration has not 
been made, as the few medical records dated within that year 
do not show sufficient findings to support a 40 percent 
rating.  In this regard, VA treatment records dated in May 
and June 1993 shown treatment for complaints of low back 
pain.  For example, the May 1993 report contains insufficient 
clinical findings with which to evaluate the veteran's back.  
A June 1993 report indicates that the veteran was not 
symptomatic enough to warrant surgery.  Another June 1993 
report which appears to be a physical therapy report revealed 
that the veteran was able to walk on toes and heels.  He had 
full range of motion and 5/5 strength in the lower 
extremities.  Deep tendon reflexes were 1+.  He was 
instructed in back, pelvic and abdominal exercises.  Thus 
while the record indicates that the veteran sought treatment 
for low back pain within a year of August 2, 1993, these 
records do not show a factually ascertainable increase in his 
service-connected back symptomatology such that an earlier 
effective date would be in order.  As no evidence of an 
increase in disability of the low back within a year prior to 
August 2, 1993, has been presented, the date of the veteran's 
claim is the proper effective date for the award of a 40 
percent rating.  As the date of claim, August 2, 1993, has 
already been assigned by the RO, an earlier effective date 
must be denied by the Board.  While the veteran alleges a 
higher rating effective from March 1968, the month of his 
separation from service, is warranted, such an effective date 
is not allowed under the law or supported by the evidence of 
record.  

In conclusion, the evidence of record does not support an 
earlier effective date for the award of a 40 percent rating 
for the veteran's service-connected lumbosacral spine 
disability.  Thus, an effective date prior to August 2, 1993, 
is denied.  


ORDER

Entitlement to an earlier effective date prior to August 2, 
1993, for the grant of a 40 percent rating for a lumbosacral 
strain and post-operative residuals of a lumbar fusion for 
spondylosis and spondylolisthesis is denied.  


REMAND

The veteran seeks a disability rating in excess of 40 percent 
for his service-connected disability of the lumbosacral 
spine.  At his August 2005 personal hearing before the 
undersigned Veterans Law Judge, the veteran stated he 
received treatment for his low back at the VA medical center 
in New Orleans, Louisiana.  He reported VA treatment as 
recently as July 2005; however, review of the claims folder 
does not reflect that such treatment records have been 
obtained.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  This duty includes obtaining pertinent medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2005).  Therefore, remand of this issue is 
required in order to obtain these pertinent records.  

The Board next observes that the veteran was last afforded VA 
examination of his lumbosacral spine in July 2003.  Since 
that time, he has alleged this disability has worsened in 
severity.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Therefore, the veteran should 
also be afforded a VA orthopedic examination to determine the 
current state of his lumbosacral spine disability.  

Finally, the veteran is seeking a TDIU.  However, because 
this issue is inextricably intertwined with his claim for an 
increased rating for his lumbosacral spine disability, it 
will be deferred pending resolution of the increased rating 
claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must contact the New Orleans 
VA Medical Center and obtain any VA 
treatment records of the veteran available 
at that location.  Any such records 
obtained should be associated with the 
claims folder.  If no such records are 
available, that fact must be documented 
for the record.  

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
evaluating his service-connected 
lumbosacral spine disability.  The claims 
file must be furnished to the examiner for 
review in connection with the examination.  
The examination should include full range 
of motion studies, x- rays, and any other 
tests considered necessary by the 
examiner.  The examiner should provide 
ranges of motion for the thoracolumbar 
spine, reflecting forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  In testing 
range of motion of the veteran's 
thoracolumbar spine, the examiner should 
note if the veteran has any additional 
limitation of motion due to such factors 
as weakness, fatigability, incoordination, 
restricted movement, or pain on motion.  
The examiner should also determine the 
frequency and duration of any 
incapacitating episodes resulting from the 
veteran's lumbosacral spine disability.  
Any other disability, to include any 
neurological disability, resulting from 
the veteran's lumbosacral fusion also 
should be noted.  The medical basis for 
all opinions expressed should also be 
given.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

3.  After the above development is 
completed, the appellant's claims, for an 
increased rating for a lumbosacral spine 
disability and for a TDIU, should be 
reviewed by the AMC/RO in light of any 
additional evidence added to the claims 
folder.  If any of the issues on appeal 
remain denied, the appellant and his 
representative should be afforded a 
Supplemental Statements of the Case, as 
well as a reasonable opportunity to 
respond.  Thereafter, the claims folder 
should be returned to the Board for 
further review.  

The purpose of this remand is to obtain additional evidence, 
and the Board makes no determination at this time on the 
ultimate outcome of this claim.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


